His Honor,
JOHN ST. PAUL,
rendered .the opinion and decree of the Court as follows:
Plaintiff obtained judgment against defendant (Leon Williams) and issued a fieri facias under which the sheriff seized defendant’s interest in a certain suit then pending.
Afterwards the sheriff seized defendant’s interest in still another suit, and defendant enjoined the seizure. The injunction being dissolved, defendant took this appeal.
Plaintiff then objected to the sufficiency of the appeal bond, and the trial Judge made a ruling on the strength of which plaintiff asks us to dismiss this appeal.
But subsequently to that ruling, and within a year after the judgment, defendant filed a new and unexceptionable bond for the amount fixed by the Judge, which, *219together with the transcript, was filed in this Conrt before the return day for this appeal.
It is clear that whatever might be the status of the appeal as a suspensive one, it is none the less good as a devo-lutive one.
And since the motion to dismiss comes before us at the same time as the merits, which will dispose of the appeal at once and finally, it would be idle to enquire as to the suspensive effect thereof.
• The motion to dismiss is denied.